

113 SRES 228 ATS: Authorizing the reporting of committee funding resolutions for the period October 1, 2013, through February 28, 2015.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 228IN THE SENATE OF THE UNITED STATESSeptember 17, 2013Mr. Schumer, from the Committee on Rules and Administration, reported the following original resolution; which was placed on the calendarOctober 3, 2013Considered and agreed toRESOLUTIONAuthorizing the reporting of committee
		  funding resolutions for the period October 1, 2013, through February 28,
		  2015.That notwithstanding paragraph 9 of
			 rule XXVI of the Standing Rules of the Senate—(1)not later than
			 September 20, 2013, each committee shall report 1 resolution authorizing the
			 committee to make expenditures out of the contingent fund of the Senate to
			 defray its expenses, including the compensation of members of its staff, for
			 the period October 1, 2013, through February 28, 2015; and(2)the Committee on
			 Rules and Administration may report 1 authorization resolution containing more
			 than 1 committee authorization resolution for the period October 1, 2013,
			 through February 28, 2015.